Title: From George Washington to Colonel Daniel Morgan, 28 June 1778
From: Washington, George
To: Morgan, Daniel


                    
                        Sir
                        Head Quarters [28 June 1778]Sunday—half after 12 OClock
                    
                    I have just received your Letter by the Dragoon—as your Corps is out of supporting Distance I would have you confine yourself to observing the motions of the Enemy—unless an opportunity offers of intercepting some small Parties—and by no means to come to an Engagement with your whole Body unless you are tempted by some very evident advantage—Genl Greenes Aide de Camp has already written you to this effect—but the orders are repeated to guard against accidents. I am Sir Your most humble Servt
                    
                        Go: Washington
                    
                